Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/18/2022 has been entered. Claims 1 and 11-14 have been amended. Claims 1-17 remain pending in the instant application. Applicant’s amendments to the claims have overcome all objections and rejection raised in the non-final action mailed on 03/16/2022. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 14, and the claims depending therefrom have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1, 14, and the claims depending therefrom are objected to because of the following informalities:  
Claim 1 line 9 “searingly” should be corrected to “sealingly 
Claim 14 line 7 “to the frame is structured to” should be corrected to “to the frame, the frame is structured to” for the sake of clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 10, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US20180250486A1 to Amarasinghe et al. (hereinafter “Amarasinghe”) in view of US20060076019A1 to Ho (hereinafter “Ho”).
Regarding claim 1, Amarasinghe discloses a patient interface device for use in delivering a flow of a breathing gas to the airway of a patient, the patient interface device comprising (Fig. 64 patient interface 16000): 
	a frame formed of a substantially rigid material (Fig. 66 frame assembly 16100; Paragraph 0071 discloses the frame assembly may be made from a hard material); and 
	a flexible airway formed of a pliable material, the flexible airway comprising (Fig. 66 Cushion assembly 16175 and seal-forming structure 16200 taken together to make up the flexible airway; The cushion is naturally flexible as it compresses against patient’s face): 
	a first end having an aperture defined therein and being structured to be coupled to a gas delivery conduit for receiving the flow of breathing gas (Fig. 66 opening 16105 is taken to be the aperture, See annotated Figure 66 for first end); 
	a second end disposed opposite the first end and coupled to the frame (Fig. 69 seal forming structure 16200 is indirectly coupled to frame assembly 16100 via cushion assembly 16175; See annotated Fig. 66 for second end), 
	the sealing flap structured to sealingly engage the face of the patient about the airway of the patient (Fig. 59 shows seal forming structure 16200 engaging the face of the patient about the airway; See annotated Fig. 66 for second end); and 
	a wall portion extending between the first end and the second end, the wall portion defining a passage adapted to convey the flow of breathing gas from the first end to the second end (Fig. 66 part of the cushion assembly 16175 and as seen in annotated Fig. 66 (dashed line) serves as the divider between the beginning of the second end, and the wall portion which allows conveyance of breathing gas from the first end to the second end. The dashed line also represents where the frame assembly 16100 makes contact with the cushion assembly 16175).
	Amarasinghe does not disclose wherein the second end having a sealing flap extending radially inward from a periphery of the frame. However, Ho demonstrates it was known in the art before the effective filing date of the claimed invention to use a frame which matches a periphery of a cushion assembly (Fig. 1 shell 34; Fig. 4 skirt 42 overlaps part of the cushion 32, and skirt 42 is part of the shell 34). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Amarasinghe to extend to the periphery of the cushion assembly, as taught by Ho, to provide hoop strength to the shell (Paragraph 0027). 
Regarding claim 2, Amarasinghe in view of Ho discloses the patient interface device of claim 1, and Amarasinghe as modified by Ho further discloses wherein the second end of the flexible airway is coupled to the frame about the entire periphery of the second end of the flexible airway (Fig. 2 shell 34 overlaps cushion 32; Fig. 4 skirt 42 overlaps part of the cushion 32, and skirt 42 is part of the shell 34). 
Regarding claim 3, Amarasinghe in view of Ho discloses the patient interface device of claim 1, and further discloses wherein the second end of the flexible airway is coupled to the frame only at discrete locations along the periphery of the second end of the flexible airway (See annotated Fig. 70).   
 
    PNG
    media_image1.png
    816
    1011
    media_image1.png
    Greyscale

Regarding claim 4, Amarasinghe discloses the patient interface device of claim 1, and further discloses wherein the frame comprises an inner edge and an outer edge, the outer edge disposed rearward, and radially outward, from the inner edge (See annotated Fig. 66 for definition of frame inner edge and frame outer edge; The outer edge is disposed rearward and radially outward (toward the patient’s face) away from the inner edge ); wherein the first end of the flexible airway is disposed at or about the inner edge of the frame; and wherein the second end of the flexible airway is coupled at or about the outer edge of the frame (See annotated Fig. 66 below which shows the first end is disposed about the inner edge of the frame, and the second end of the airway is at about the outer edge of the frame).  

    PNG
    media_image2.png
    640
    887
    media_image2.png
    Greyscale

Regarding claim 5, Amarasinghe discloses the patient interface device of claim 4, and further discloses wherein the inner edge of the frame defines an aperture in which a portion of the flexible airway is disposed (Fig. 66 shows that the first end (see annotated Fig. 66 above) is disposed at about the inner edge and an aperture is defined (opening 16105)).
Regarding claim 6, Amarasinghe discloses the patient interface device of claim 4, and further discloses wherein the first end of the flexible airway is coupled to the inner edge of the frame (Fig. 66 shows that the first end of the flexible airway fits into against the inner edge of the frame).

    PNG
    media_image2.png
    640
    887
    media_image2.png
    Greyscale

Regarding claim 8, Amarasinghe discloses the patient interface device of claim 5, and further discloses wherein the wall portion passes through the aperture (Fig. 66 wall portion (as defined in annotated Fig. 66) passes through the aperture 16105), and wherein the first end is coupled to the conduit (Fig. 71 Cushion assembly 16175 is coupled to elbow assembly 16600 which holds air hose 4170 that serves as an air conduit).  
Regarding claim 10, Amarasinghe discloses the patient interface device of claim 1, and further discloses wherein the frame comprises a number of fastening mechanisms structured to couple with a headgear 11 for securing the patient interface device to the head of the patient (Fig. 65 upper headgear connector arms 16134). 
Regarding claim 12, Amarasinghe discloses the patient interface device of claim 1, and further discloses wherein the pliable material comprises one of a thin polymer material or a woven fabric material (Paragraph 0035 discloses “seal-forming portion may include an air or fluid filled cushion, or a moulded or formed surface of a resilient seal element made of an elastomer such as a rubber”).
Regarding claim 13, Amarasinghe discloses the patient interface device of claim 1, and further discloses wherein the frame comprises a thin, ring-shaped member (See annotated Fig. 62).  

    PNG
    media_image3.png
    796
    711
    media_image3.png
    Greyscale

Regarding claim 14, Amarasinghe discloses a flexible airway for use in a patient interface device for delivering a flow of a breathing gas to the airway of a patient, the flexible airway comprising (Fig. 66 Cushion assembly 16175 used in patient interface 16000 to deliver therapeutic air flow to a patient): 
	a first end structured to be coupled to a gas delivery conduit for receiving the flow of breathing gas, the first end defining an aperture (Fig. 66 opening 16105 is taken to be the aperture, See annotated Figure 66 for first end); 
	a second end disposed opposite the first end, the second end being structured to be coupled to a frame of the patient interface device (Fig. 69 cushion 16200 is indirectly coupled to frame assembly 16100 via cushion assembly 1675; See annotated Fig. 66 for second end designation), the second end having a sealing portion (Fig. 59 shows seal forming structure 16200 engaging the face of the patient) the second end is coupled to the frame is structured to sealingly engage the face of the patient about the airway of the patient (Fig. 64 seal forming structure 16200; Fig. 59 shows seal forming structure 16200 engaging the face of the patient about the airway); and 	
	a wall portion extending between the first end and the second end, the wall defining a passage adapted to convey the flow of breathing gas from the first end to the second end (Fig. 66 part of the cushion assembly 16175 and as seen in annotated Fig. 66 (dashed line) serves as the divider between the beginning of the second end, and the wall portion which allows conveyance of breathing gas from the first end to the second end. The dashed line also represents where the frame assembly 16100 makes contact with the cushion assembly 16175). 
	Amarasinghe does not disclose wherein the second end extends radially inward from the frame. However, Ho demonstrates it was known in the art before the effective filing date of the claimed invention to use a frame which matches a periphery of a cushion assembly (Fig. 1 shell 34). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the frame of Amarasinghe with a shell which extends to the periphery of the cushion assembly, as taught by Ho, in order to reduce the possibility the cushion will become disconnected from the shell during use (Paragraph 0030). 

    PNG
    media_image4.png
    640
    884
    media_image4.png
    Greyscale

Regarding claim 16, Amarasinghe in view of Ho discloses the flexible airway of claim 14, and further discloses wherein the flexible airway is formed of a thin polymer material (Amarasinghe Paragraph 0035 discloses “seal-forming portion may include an air or fluid filled cushion, or a moulded or formed surface of a resilient seal element made of an elastomer such as a rubber).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Amarasinghe in view Ho as applied to claim 5 above, and further in view of US7997267B2 to Ging et al. (hereinafter “Ging”).
Regarding claim 7, Amarasinghe in view of Ho discloses the patient interface device of claim 5, but does not disclose wherein the first end of the flexible airway is coupled in the aperture by a folding back coupling arrangement. However, Ging demonstrates it was known in the art before the effective filing date of the claimed invention to use a folding back coupling arrangement in a patient interface device (Fig. 19a-2 flange 21 engages with collar 173 during snap engagement of the elbow 160 and frame 20).
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the connector flange of Amarasinghe to have a folding back connection structure, as taught by Ging, in order to provide an audible click when the connection occurs (Col. 18 lines 23-25).
Claims 9, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasinghe in view of Ho and further in view of 20170326320A1 Baigent et al. (hereinafter “Baigent”).
Regarding claim 9, Amarasinghe in view of Ho discloses the patient interface device of claim 1, but does not disclose wherein the wall portion comprises at least one exhalation port structured to convey a gas exhaled from the patient. However, Baigent demonstrates it was known in the art before the effective filing date of the claimed invention to use a wall portion of a flexible airway to convey gas exhaled from the patient (Fig. 36E vent holes 3400 go through connection port 3600 to allow for washout of exhaled gases from seal-forming structure 3100 via holes 3101 in the structure. Examiner interprets seal forming structure to be the flexible airway.) 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion assembly of Amarasinghe with holes in the wall portion, as taught by Baigent, to provide an alternative way to washout patient exhaled gases (Fig. 36E). 
Regarding claim 11, Amarasinghe in view of Ho discloses the patient interface device of claim 1, but does not disclose wherein the frame comprises at least one opening defined therein which is structured to allow passage of gas therethrough from a cavity between the flexible airway and the frame. However, Baigent demonstrates it was known in the art before the effective filing date of the claimed invention to use a patient interface frame with at least one opening to vent gas from within the interface (Fig. 36E vent holes 3400 go through connection port 3600 to allow for washout of exhaled gases from seal-forming structure 3100. Examiner interprets the connection port to be the equivalent of the frame for the instant application.)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Amarasinghe to have vent holes on the frame, as taught by Baigent, to provide an alternative method for washout of patient exhaled gases (Paragraph 0422). 
Regarding claim 15, Amarasinghe in view of Ho discloses the flexible airway of claim 14, but does not disclose wherein the wall portion comprises at least one exhalation port structured to convey a gas exhaled from the patient. However, Baigent demonstrates it was known in the art before the effective filing date of the claimed invention to use a wall portion of a flexible airway to convey gas exhaled from the patient (Fig. 36E vent holes 3400 go through connection port 3600 to allow for washout of exhaled gases from seal-forming structure 3100 via holes 3101 in the structure. Examiner interprets seal forming structure to be the flexible airway.) 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion assembly of Amarasinghe with holes in the wall portion, as taught by Baigent, to provide an alternative way to washout patient exhaled gases (Fig. 36E).	
Regarding claim 17, Amarasinghe in view of Ho discloses the flexible airway of claim 14, but does not disclose wherein the flexible airway comprises a woven fabric material. However, Baigent demonstrates it was known in the art before the effective filing date of the claimed invention to use an interface with an airway being made of a woven fabric material (Fig. 6C mesh structure 3102). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion assembly to integrate a mesh structure, as taught by Baigent, in order to provide a way to filter undesirable particulate matter from the flow of pressurized gas (Paragraph 0306).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-20150083131-A1 to Mals; US-20150040896-A1 to Chodkowski; US-20180177965-A1 to Patel; US-20170368286-A1 to Grashow; US-20140305438-A1 to Neff; US-20020005198-A1 to Kwok; and US-20160008558-A1 to Huddart.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785